135 F.3d 891
ATLANTIC COAST DEMOLITION & RECYCLING, INC.v.BOARD OF CHOSEN FREEHOLDERS OF ATLANTIC COUNTY, et al.
Nos. 96-5567 to 96-5570.
United States Court of Appeals,Third Circuit.
Feb. 5, 1998.

Before STAPLETON, ROTH and GARTH, Circuit Judges.

ORDER AMENDING OPINION
IT IS ORDERED that:

1
The opinion of this court filed on May 1, 1997, and reported at 112 F.3d 652 (3d Cir.1997), is hereby amended by adding the following new sentence as the concluding sentence of the last paragraph of section "C. The Scope of the Injunction,"


2
By the same token, we do not, of course, express a view on any issue not before us.  If, for example, there by entities not before us who claim rights under contractual arrangements that they maintain are not the product of the discrimination here challenged, those alleged rights are beyond the scope of our adjudication.